DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 12/17/2020 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
	Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-4, 6-10 and 16-24  rejected under 35 U.S.C. 103 as being unpatentable over Whiteley (WO 2014/037718A1), Scher et al. (US Patent 5,160, 529), Mulqueen et al. (US 20090226496) and Hachitani et al. (JP2004026662) as evidenced by Memorandum “Oxo-Alkyl Acetates: Sciences Assessment/Recommendation for Tolerance Reassessment”. 
Whiteley (WO 2014/037718A1) (hereinafter Whiteley) discloses a pesticidal microcapsule comprising a shell and a fill comprising water (claim 1). The microcapsule shell is coated with ingestible material. The composition is a molluscicidial composition (claim 2). The shell has the dimension from 1 micron to 1000 microns (claim 10). The coating is a farinaceous material (claim 14) and the coating may be selected from the group consisting of starch, pectin, agar gelatine, guar gum, gum arabinose, cellulose, polysaccharides, proteins, fecula, cellulose complexes, sand, clay, silica, polyacrylic acid polymers, polyacrylamide acid polymers, diatomaceous earth, alginate and wax, arrowroot, corn starch, katakuri starch, potato starch, sago, tapioca, modified and derivative starches, vegetable gums, guar gum, locust bean gum, xanthan gum, proteins, collagen, egg white, furcellaran gelatine, carbohydrates and sugars (claim 15).  Whiteley disclose that shell materials may include beeswax, starch, gelatin, polyacrylic acid, polyphosphate, alginate, chitosan, carrageenan, starch, modified starch, oligofructans, konnyaku, alpha- lactalbumin, beta-lactoglobumin, ovalbumin, 
Whiteley does not disclose the fill is a molluscicide of the formula R-CHO wherein R is a saturated linear C3-C12 alkyl  (e.g., aliphatic aldehydes).  Scher et al. (US Patent 5,160, 529) (hereinafter Scher et al.) disclose encapsulated liquids  where the liquids suitable for encapsulation include chemical biological agents such as herbicides, insecticides, fungicides, nematocides, bactericides, rodenticides, molluscicides, acaricides, larvicides, animal, insect, and bird repellents, plant growth regulators, 
	Scher et al. does not disclose molluscicide of the formula R-CHO wherein R is a saturated linear C3-C12 alkyl  (e.g., aliphatic aldehydes).  Mulqueen et al. (US 20090226496) (hereinafter Mulqueen et al.) disclose microencapsulated formulations of agrochemicals (para 0003, 0035). The biologically active compound may be selected from pharmaceuticals and agrochemicals such as insecticides, herbicides, fungicides, acaricides, rodenticides, molluscicides, and plant growth regulators (para 035). The suitable molluscicides include metaldehyde and niclosamide (para 0042). Microcapsules which comprise in the organic phase, suspensions of solid biologically active compounds in organic solvents or liquid biologically active compounds are known (para 0008). Examples of liquids include, but no limited to, isopropyl alcohol (see para 0048) (structure of claim 1 excipient). 700 Exxate  or 10000 are other examples of solvents which read on the excipients as claimed (see memorandum “Memorandum “Oxo-Alkyl Acetates: Sciences Assessment/Recommendation for Tolerance Reassessment” on the middle of page 4 of 40 where “the numeric designation in the Exxate product name refers to the number of carbons on the alkyl chain of the ester e.g., Exxate 600 is a mixture of six-carbon alkyl acetate esters). Mulqueen et al. disclose molluscicides in general and suitable molluscicides include metaldehyde and nicolasmide (paras 0035 0042) but are not limited and alternatives to metaldehyde are disclosed.
	Scher and Mulqueen et al. disclose encapsulation of molluscicides and Mulqueen et al. disclose the excipients as recited by claim 1 but they not disclose the molluscicide as recited in the formulas of claim 1.
does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Paragraph 0009 of Hachitani discloses using an aliphatic aldehyde or in an alternative embodiment provides a gastropod attractant/pesticide characterized by mixing the attractant 
It would have been prima facie obvious to one of ordinary skill in the art to encapsulate molluscicides (e.g., aliphatic alcohols) as in the formula of claim 1 in the same manner as metaldehydes are known to be encapsulated with the excipients as claimed as disclosed by the combined teachings of Whiteley, Scher et al., Mulqueen et al.,  Hachitani et al. One would have been motivated to do so because of the excellent attracting effects that are achieved using attractant/insecticide of the aliphatic alcohols such as those recited by the formula of claim 1  (.e.g., n-nonanal). Aldehydes, fatty acids, fatty acid esters, fatty alcohols, etc. having a specific total number of carbon atoms have a strong attraction to gastropods. 


6.	Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley (WO 2014/037718A1), Scher et al. (US Patent 5,160, 529), Mulqueen et al. (US 20090226496) and Hachitani et al. (JP2004026662) as evidenced by  Memorandum “Oxo-Alkyl Acetates: Sciences Assessment/Recommendation for Tolerance Reassessment” as applied to claims 1, 3-4, 6-10 and 16-24  and 16-24  above, and further in view of Alcaraz et al. (WO 2015279313), Ester (US 20070167492) and Nelso (US 2007/0269473).
Whitely has been discussed supra and disclose excipients but does not disclose the excipient is an alkyl group that is C3-C12. Hachitani et al. and Mulqueen are relied upon to cure this deficiency. 
Alcaraz et al. (WO 2015279313) (hereinafter Alcaraz et al.) disclose excipients, such as vegetable oils that can be esters of a long chain acid level and the use of excipients in a molluscicide composition is for the purpose other than the molluscicide  effect, for example, a stabilizing compound, a buffering compound, an emulsifying compound, a bulking agent or a combination thereof (para 0132). Ester (US 20070167492) (hereinafter Ester) disclose molluscicide composition and that one skilled in the art will recognize circumstances where such excipients are typically combined with the molluscicide to be applied (para 0059). Nelso (US 2007/0269473) (hereinafter Nelson) disclose encapsulated pharmaceutically active compound or insecticide or molluscicide where the carrier may be ethyl nonanoate (i.e., excipient is an ester having a linear C7 to C9 alkyl group) (para 0010 and 0035). It would have been prima facie obvious to one of ordinary skill in the art to select the desired excipient for use in the . 

7.	Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley (WO 2014/037718A1), Scher et al. (US Patent 5,160, 529), Mulqueen et al. (US 20090226496) and Hachitani et al. (JP2004026662) as evidenced by  Memorandum “Oxo-Alkyl Acetates: Sciences Assessment/Recommendation for Tolerance Reassessment” as applied to claims 1, 3-4, 6-10 and 16-24  and 16-24  above, and further in view of Round et al. ( WO 2006100308).
The modified Whitely has been discussed supra and does not disclose the shell comprises a microbial cell body derived from fungi selected from the group consisting of Zygomycota, Glomeromycota, Asomycota, Basidiomycota and Chytridomycota or that the shell comprises a yeast cell body selected from the group Saccharomycetes and Schizosaccharomycetes where the fungi are selected from Saccharomyces cerevisiae, Saccharomyces boulardii, Torula yeast and Schizosaccharomycetes pombe. 
Round et al. ( WO 2006100308) (hereinafter Round et al.) disclose microcapsule that may be derived from one or more fungi from the group comprising Mastigomycotina, Zygomycotina, Ascomycotina, Basidiomycotina and Deuteromycotina. More preferably, the microcapsule is derived from yeasts. More preferably still, the .

RESPONSE TO ARGUMENTS
8.	Applicant’s arguments have been considered but are not found persuasive for the reasons below. 
Applicant argues that Hachitani does not teach using an aliphatic aldehyde as the sole active molluscicide. Hachitani merely teaches adding the aliphatic aldehydes to metaldehyde in order to obtain “excellent attracting effects for gastropods” to address the problems of using metaldehyde alone. Applicants recite the molluscicide may be used alone without any need for additional molluscicide. Applicants recite that the claim has been limited to recite that the aldehyde of the formula R-CHO, wherein the R is a 3-C12 alkyl can be used alone without need for any other molluscicide. The recitation that no metaldehyde is present has been amended into the claims. 
In response, the Examiner respectfully submits that the claims as amended recite that  no metaldehyde is present in the dosage from however, the claims are still drawn to dosage forms comprising and do not limit the molluscicide to a sole and individual molluscicide. The claims merely require that there is no metaldehyde. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Paragraph 0009 of Hachitani discloses using an aliphatic aldehyde or in an alternative embodiment provides a gastropod attractant/pesticide characterized by mixing the attractant compound (aliphatic aldehyde) with gastropod-effective insecticidal component (see para 0009). The insecticidal component is not limited as long as it has a gastropod action, and for example, metaldehyde, triphenoltin chloride, triphenoltin acetate, lime nitrogen, IBP, cartap, macrotetrolide, triallyl 2-cyanurate.  Examples thereof include esters, thiodicarb, and 3,5-xylyl N-methylcarbamate. Particularly preferred are methaldehyde and 3,5-xylyl N-methylcarbamate (see para 0016 of Hachitani). Thus, metaldehyde is not required and alternative compositions are disclsoed such as ones that involve insecticidal components that aren’t metaldehyde (e.g., triphenoltin chloride).
Applicants argue that Whitely does not teach the use of linear aliphatic aldehydes as active agent. Applicants also note that it is the same sole inventor.  Scher teaches encapsulated molluscicides but not the use of linear aliphatic aldehydes as active agent. 
In response, the Examiner respectfully submits that applicants are arguing the references individually  and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). While Whitley shares the  inventor, the grace period is the period that is one year or less before the applicant’s effective filing date.  There is no exception for a public disclosure that is outside this one‐year grace period which the cited reference is published more than one year. Whitley discloses molluscicidal dosage forms with one or more shells and fill comprising molluscicide.
Applicants argue that Alcaraz is cited for use of vegetable oils as excipients and that the reference teaches the combination of caffeine and sponin as synergistic combination when used as a molluscicide. Applicants state the Alcaraz does not teach the use of the recited saturated, linear aliphatic aldehyde as a molluscicide with the recited excipients.  Applicants further argue that Ester is merely recited for use of excipient in general and does not teach the use of the recited saturated, linear aliphatic aldehyde recited in claim 1 as molluscicide and the sole molluscicide and does not teach the combination of molluscicide with the recited excipients. Applicants argue with regards to Nelso, that the reference is cited for the use of excipient in an encapsulated molluscicide but does not teach aldehydes as the carrier. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal."). The claims recite a mulluscicidal dosage form comprising a fill comprising molluscicide of the formula recited and an excipient with no metaldehyde. However, Hachitani et al. does not require the use of metaldehyde. The metaldehyde in Hachitani et al. is optional for use as other pesticides are disclosed that may be used as the pesticide. Mulqueen et al. disclose molluscicides in general and  

CONCLUSION 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615